DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 10-14, 19-23, 28, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a teleoperated surgical system, a method for controlling a teleoperated system, or a computer-readable medium comprising instructions executed by a computer related to the method of teleoperating a surgical system comprising: a master assembly that mounts a fixed display device and controller, wherein the controller includes a plurality of joints for moving the controller to relative to the master assembly and a plurality of sensors located on the joints to sense the position of the controller. Additionally the display device is used to display a 3-D image of a surgical instrument manipulated by the controller in a first mode of operation and display a 2-D graphical user interface in the form of a pointer when the controller is constrained to operate in a 2-D haptic plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846